Exhibit32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report of Physicians Formula Holdings,Inc. (the “Company”) on Form10-Q for the quarter endedMarch 31, 2010, as filed with the Securities and Exchange Commission (the “Report”), I, Jeff M. Berry, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. The foregoing certification is being furnished solely pursuant to 18 U.S.C. §1350 and is not being filed as part of the Report or as a separate disclosure document. Date:May 7, 2010 By: /s/ Jeff M. Berry Name: Jeff M. Berry Title: Chief Financial Officer A signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to Physicians Formula Holdings,Inc. and will be retained by Physicians Formula Holdings,Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
